Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
Claims 1-3, 5, 6, and 8-10 of J. Jung et al., US 16/763,683 (Nov. 1, 2018) are pending, under examination and stand rejected.  The After Final Amendment submitted under the AFCP 2.0 cannot be reviewed and searched within the guidelines of the program.  

Request for Reconsideration Does Not Place the Claim in Condition for Allowance

Claims 1-3, 5, 6 and 8-10 stand rejected pursuant to AIA  35 U.S.C. 103 as being unpatentable over T. Reine et al., US 8,946,467 (2015) (“Reine”) in further view of Y. L. Königsmann et al., US 2012/0296111 (2012) (“Königsmann”).  The request for reconsideration does not place the claim in condition for allowance for the following reasons.  

Applicant disagrees with the following assertion set forth in the previous Office action that ‘Reine's teaching that the process temperature is maintained in a window between 105 °C and 120 °C necessarily meets the instant claim 1 reactor temperature differential of ‘the temperature difference between a maximum temperature and a minimum temperature during the reaction in the reactor is 0 to 30 °C’ for the following reasons.  Applicant argues that the Examiner improperly conflated the terms "temperature difference" in the instantly claimed invention and Rein’s recitation of "reaction temperature".  



The reaction is controlled such that a temperature deviation in the reactor may be maintained 0 to 30 °C, preferably 0 to 20 °C, and more preferably 0 to 10 °C during the hydrogen reaction, thereby minimizing the generation of trans isomers and improving selectivity to cis isomers. Herein, a temperature deviation means a difference between the maximum temperature and the minimum temperature in the reactor, and it may be measured by many temperature sensors installed according to the height of the reactor. (see page 11, last paragraph).

Applicant argues that, for example, in the instantly claimed invention, the maximum and minimum reaction temperatures may be 150 °C and 130 °C, respectively, both deviating from the Reine's reaction temperature range of 105 °C and 120 °C but still satisfying the condition that the temperature difference between a maximum temperature and a minimum temperature during the reaction in the reactor is 0 to 30 °C.

Applicant’s argument is not considered persuasive for the following reasons.  First, the cited portion of the specification recites “temperature deviation” not “temperature difference” as instantly claimed.  In any case, Applicant appears to be arguing that the claim 1 recitation of:

the temperature difference between a maximum temperature and a minimum temperature during the reaction in the reactor is 0 to 30 [Symbol font/0xB0]C

means a reactor temperature difference at a single particular time point between the hottest and coolest parts of the reactor rather than a temperature difference between the hottest temperature at one point in time and the coolest temperature at a second point in time.  However, the subject claim limitation does recite any time limitations or otherwise constrict the meaning of “temperature difference”.  The broadest reasonable interpretation of this claim limitation, consistent with the instant specification, is any temperature difference “in the reactor” (i.e., within the reactor) or “of the reactor” itself at any two time points between any two exterior or interior reactor locations.  MPEP § 2111.  



Applicant’s Amendments Will Not Be Entered
Applicant’s amendments will not be entered at this time because they raise new issues that require further consideration, analysis and searching that cannot be conducted within the time constraints of after final practice.  The newly added limitation of “which coolant is circulated at a reaction temperature of 140 to 200 [Symbol font/0xB0]C”, requires additional searching and consideration regarding whether secondary art specifically teaches this recitation and if so, whether this art can be combined with previously cited art in a proper § 103 rejection and/or whether this cited limitation is considered routine optimization of the previously cited art for which a § 103 rejection can be supported in the absence of any secondary art.  

Applicant’s amendment further adds a § 112 issue of new matter.  The instant specification does not appear to provide literal support for the newly added claim recitation of “which coolant is circulated at a reaction temperature of 140 to 200 [Symbol font/0xB0]C” and support is not otherwise immediately apparent based on the Examiner’s review of the instant specification.  Further, Applicant has not specifically pointed out where the application as filed supports the instant claim amendment.  In this regard, note that a simple statement by the Examiner, such as ‘[a]pplicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. See MPEP § 2163.04.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622